Citation Nr: 0119286	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 until 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania (RO), which effectuated 
the Board's March 1999 grant of service connection and 
assigned a noncompensable disability evaluation for the 
veteran's bilateral hearing loss.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  According to the veteran's December 1999 Compensation and 
Pension examination, the veteran's right ear pure tone air 
conduction threshold average of 55 and speech recognition 
ability of 92 percent correspond to acuity level I.

3.  According to the veteran's December 1999 Compensation and 
Pension examination, the veteran's left ear pure tone air 
conduction threshold average of 49 and speech recognition 
ability of 94 percent correspond to acuity level I.

4.  The results of audiological evaluations in September 1996 
and August 1999 also demonstrate acuity level I hearing in 
each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
disability evaluation for bilateral hearing loss pursuant to 
38 C.F.R. § 4.85.  Essentially, the veteran argues that his 
current rating is not reflective of the severity of his 
symptomatology.

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, the Board notes that the veteran's 
service medical records have been obtained and that the 
veteran has been afforded a VA examination in connection with 
his claim.  The duty to notify the appellant and his 
representative of information and evidence needed to 
substantiate and complete his claim has also been met.  The 
veteran has submitted evidence addressing the financial 
effects his bilateral hearing loss has had on his employment.  
Upon receiving a Notice of Disagreement from the veteran 
regarding his noncompensable evaluation, a Statement of the 
Case was sent to the veteran in January of 2000 that 
explained the basis of the evaluation and set forth the 
criteria necessary for a higher rating. Upon the submission 
of additional evidence, the veteran was sent a Supplemental 
Statement of the Case in March of 2000.  Finally, the veteran 
appeared at a personal hearing and submitted testimony in 
connection with his claim.  Under these circumstances, the 
Board finds that this claim is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
effects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based upon the facts found.  In other words, 
evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, the veteran was assigned a noncompensable 
evaluation in a rating decision of April 1999 after a March 
1999 Board decision granted the veteran service connection 
for his bilateral hearing loss.  The veteran filed a Notice 
of Disagreement in October 1999 with respect to his 
noncompensable rating, initiating this appeal.

Evidence of record at the time of the Board's March 1999 
decision included the veteran's service medical records, 
which showed the veteran had no hearing disorder upon 
entering service and neither complained of nor was treated 
for any hearing disorder while in service.  The veteran 
underwent a VA examination in September 1996 on complaint 
that he had difficulty understanding conversational speech, 
giving a history of a shell misfire during service.  Pure 
tone air conduction thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 5, 15, 85, and 95 decibels, 
respectively, with a four frequency average of 50 decibels.  
Pure tone air conduction thresholds in the left ear at the 
same frequencies were 10, 25, 85, and 75 decibels, 
respectively, with a four frequency average of 49 decibels.  
Speech recognition scores, using the Maryland CNC word list, 
were 94 percent bilaterally.  The examiner concluded the 
veteran's hearing was within normal limits through the speech 
frequencies, accompanied by severe high frequency 
sensorineural hearing loss bilaterally.  Audio-ear 
examination then resulted in the impression of bilateral 
sensorineural hearing loss, moderately severe, worse in the 
left ear than the right.  In hearings before the RO in April 
1997 and before a member of the Board in 1998, the veteran 
testified concerning reported noise trauma, a shell-misfire 
incident while serving aboard ship in the navy, and being 
given no protective ear wear.

More recent evidence has been submitted since the RO's April 
1999 initial assignment of a noncompensable rating for the 
veteran's bilateral hearing loss.  Pertinent evidence now of 
record includes an August 1999 VA audiological examination of 
the veteran's hearing.  This exam revealed that the veteran's 
pure tone air conduction thresholds in the right ear at 1000, 
2000, 30000, and 4000 Hertz were 15, 15, 85, and 95 decibels, 
respectively.  The veteran's left ear pure tone air 
conduction thresholds at 1000, 2000, 3000, and 4000 Hertz 
were 15, 25, 85, and 85 decibels, respectively.  Speech 
recognition in the right ear was 92 percent and in the left 
ear was 84 percent.  The veteran also underwent another VA 
Compensation and Pension exam in December 1999 to have his 
hearing examined.  The veteran related pertinent service 
history to include a noise trauma incident involving the 
misfire of a 5 inch gun while onboard a navy vessel in 1966, 
as well as a history of hazardous noise exposure while 
working with paint chippers.  The veteran denied occupational 
and recreational hazardous noise exposure.  Physical 
examination determined that the veteran's right ear pure tone 
air conduction thresholds at 1000, 2000, 3000, and 4000 Hertz 
were 15, 20, 90, and 95 decibels, respectively, with an 
average of 55 decibels.  Left ear pure tone air conduction 
thresholds at 1000, 2000, 3000, and 4000 Hertz were, 15, 20, 
80, and 80 decibels, respectively, with an average of 49 
decibels.  Speech recognition scores were 92 percent in the 
right ear and 94 percent in the left ear.  The examiner 
diagnosed the veteran with severe high frequency 
sensorineural hearing loss bilaterally.  

The veteran also testified at a personal hearing before a 
member of the Board in April 2001.  The substance of the 
veteran's testimony is largely duplicative of evidence 
already of record and described above, with the exception of 
testimony regarding the financial effect his hearing loss has 
had on his business.  The veteran testified that he is in the 
business of buying cars, restoring them, and reselling them 
for profit.  The veteran testified his hearing loss has 
caused him to miss engine noises that indicate repairs are 
necessary.  This has caused him to purchase cars which, after 
costly repairs, he is unable to resell at a profit.  As a 
result, the veteran testified his business has lost money and 
is not profitable, so he is shutting the business down.  In 
support of this contention, the veteran submitted tax forms 
for the year 2000 showing the losses of the business.

The RO evaluated the veteran's hearing loss under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  It is 
observed, however, that VA issued new regulations for 
evaluating impairment of auditory acuity.  These regulations 
became effective June 10, 1999.  62 Fed. Reg. 25, 202-25, 210 
(May 11, 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dunwick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order), holding that, although certain new rating 
criteria became effective after the appellant filed his 
appeal with the Court, VA and the Court are required to apply 
the amendments to the extent that they are more favorable to 
the claimant than the earlier provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's hearing loss, 
and, therefore, would not have been applied by the RO.  In 
view of this, the Board must consider whether or not the 
veteran would be prejudiced if the Board were to proceed with 
appellate consideration of the claim without first giving the 
RO the opportunity to consider the new regulations.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment prior to June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  See 
38 C.F.R. § 4.85.  These results are then charted on Table VI 
and VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of the tables, and finds there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.

As to the provisions of 38 C.F.R. § 4.86 in effect prior to 
May 1999, they only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, § 4.86 addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  Thus, if the Board were to 
apply the revised rating criteria to the veteran, he would 
clearly fall outside an exceptional pattern of hearing 
impairment.  

Thus, as 38 C.F.R. § 4.86 is inapplicable to the veteran's 
claim, and 4.85 is substantively unchanged by the June 1999 
change in regulations, the Board finds that the veteran will 
not be prejudiced by proceeding to an appellate determination 
of this claim without first giving the RO the opportunity to 
consider the new regulations.

The veteran's bilateral hearing loss is currently rated as 
noncompensable under 38 C.F.R. § 4.85.  Testimony from the 
veteran's personal hearing indicates that he reached a 
conclusion that he should be given a compensable rating using 
methodology inconsistent with the dictates of 38 C.F.R. 
§ 4.85.  Disability evaluations according to 38 C.F.R. § 4.85 
are determined by the mechanical application of specific 
factors.  The Board has no authority to modify the procedures 
38 C.F.R. § 4.85 has prescribed.  

38 C.F.R. § 4.85 mandates that the pure tone air conduction 
thresholds at 1000, 2000, 3000, and 4,000 Hertz be added 
together.  This sum is then divided by four. The resulting 
number represents the pure tone threshold average for that 
ear.  In the veteran's case, the pure tone air conduction 
thresholds in his December 1999 VA exam in the 1000-4000 
Hertz range were 15, 20, 90, and 95 decibels in his right 
ear; and 15, 20, 90, and 95 decibels, in his left ear.  
Adding the right ear numbers of 15, 20, 90, and 95 yields a 
sum of 220.  Dividing 220 by 4 yields a quotient of 55.  Thus 
it is determined that the mean (i.e., average) of these 
numbers for the right ear is 55.  Repeating this process with 
the four numbers applicable to the left ear yields a mean 
number of 49.  

Applying the pure tone air conduction threshold average of 
the right ear, 55, and the speech recognition percentage of 
the right ear, 92 percent, to 38 U.S.C.A. § 4.85 Table VI, 
yields a Roman Numeral "I" for the right ear.  This is 
determined by the intersection of the horizontal and vertical 
columns whose number ranges encompass the veteran's 
particular scores.  Repeating this process with the pure tone 
air conduction threshold average of 49, and the speech 
recognition percentage of 94 percent in the left ear also 
yields a Roman Numeral "I" (See Table VI).

TABLE VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED UPON
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION


Pure Tone Average Threshold

Speech 
Discriminatio
n Percentage
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Now using 38 C.F.R. § 4.85, Table VII, the horizontal rows 
represent the ear with the better hearing and the vertical 
rows the ear with the poorer hearing.  In the veteran's case, 
the right ear has poorer hearing, so its Roman Numeral "I" 
is represented on the vertical rows.  The left ear has better 
hearing than the right, so its Roman Numeral "I" is 
represented on the horizontal rows.  These rows intersect at 
a box with a designation of "0" - indicating a 
noncompensable disability evaluation (See Table VII, below).

TABLE VII

PERCENTAGE EVALUATION FOR HEARING IMPARIMENT

Poorer Ear (represented on vertical rows)
XI
100










X
90
80









IX
80
70
60








VII
I
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

It is in this fashion that the Board is compelled to reach a 
determination that the veteran's bilateral hearing loss is 
noncompensable under 38 C.F.R. § 4.85.  Using the numbers 
from the veteran's August 1999 and September 1996 
audiological examinations also compel a noncompensable 
evaluation.  As a result, the veteran is not entitled to a 
higher evaluation at this time.  Additionally, as the 
veteran's hearing loss has been and currently remains 
noncompensable, a consideration of staged ratings for the 
veteran's hearing loss is also not in order.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
hearing loss, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, the 
current medical evidence is consistent a noncompensable 
rating for bilateral hearing loss.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At the present, 
however, there is no basis for a higher rating.  The Board 
has considered the benefit of the doubt rule in this case, 
but as there is not an approximate balance of positive and 
negative evidence regarding the merits of the claim, the rule 
is not applicable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  In this regard, the Board has reviewed the 
evidence submitted by the veteran relating to the effect his 
hearing loss has had on his employment.  However, the Board 
concludes that the record does not present such an 
"exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his bilateral hearing loss, standing alone, has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of normal rating schedule 
standards.  Moreover, the evidence submitted by the veteran 
shows only that his business lost money.  It shows neither a 
favorable correlation between these financial losses and the 
veteran's hearing loss, nor that his hearing loss is the 
primary reason for his business becoming unprofitable.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against assigning a 
compensable rating for bilateral hearing loss, either on a 
schedular or extra-schedular basis, and the appeal is denied.


ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

